Citation Nr: 0921109	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss 
disability as the result of acoustic trauma or other disease 
or injury during his active service.  

2.  The Veteran does not have tinnitus as the result of 
acoustic trauma or other disease or injury during his active 
service.  

3.  A sensorineural hearing loss was first manifested many 
years after the Veteran completed his active service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Tinnitus was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A letter dated in April 2005 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The initial notice letter was provided 
before the adjudication of the claims in July 2005.  The 
Board also notes that in April 2006, additional notice was 
provided regarding potential ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the 
claim is being denied, neither a rating nor and effective 
date will be assigned, so the Veteran was not prejudiced by 
the late notice.  Thus, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Therefore, the Board may decide the appeal without a 
remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had a VA audiologic examination.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Discussion

The Veteran reports that he served on a rifle range, where he 
was exposed to the noise of rifle fire and subsequently in a 
supply position which required him to bring parts and other 
supplies to aircraft maintenance crews, exposing him to 
aircraft noise.  He also reports that since service, he has 
worked as a painter and security guard, which did not expose 
him to noise.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

An organic disease of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  In this case, there is no 
competent medical evidence that a hearing loss or tinnitus 
were manifested to any degree during the first year after the 
Veteran completed his active service.  

The service treatment records do not contain any complaints, 
findings or diagnoses of a hearing loss or tinnitus.  

When the Veteran was examined for service, in March 1962, his 
ears and drums were found to be normal.  Hearing for 
whispered voice was 15/15, bilaterally.  The United States 
Court of Appeals for Veterans Claims (Court) has established 
that 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 
140 (1992).  Audiometric testing was also done.  

In April 1964, the Veteran was examined for a remote 
assignment.  His ears and drums were normal.  Audiometric 
testing (with American Standards Association (ASA) units 
converted to International Standards Organization (ISO) 
units) had the following results:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
5
5
10
5
30
LEFT
20
10
5
15
30
45

The Veteran checked that he had ear, nose or throat trouble 
and the examiner explained that the Veteran had recurrent 
sore throats.  

In April 1965, the Veteran was examined for separation from 
service.  His ears and drums were normal.  Audiometric 
testing, with ASA units converted to ISO units, had the 
following results:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
10
10
10
5
30
LEFT
15
10
15
20
25
35

The earliest post service medical record reflects a brief 
hospitalization for bursitis of the left shoulder, in July 
1971.  The left shoulder was the subject of a VA examination 
in January 1987 and June 1995.  The Veteran was afforded a VA 
general medical examination in April 2003 and reported that 
he had worked as a painter and now worked as a security 
guard.  His ear canals were clear and tympanic membranes were 
intact.  These reports do not reflect any complaints or 
findings of hearing loss or tinnitus.  

The Veteran had a VA audiometric examination in March 2005.  
Pure tone thresholds, in decibels, were as follows:




HERTZ




250
500
1000
2000
4000
8000
RIGHT
30
35
40
50
60
70
LEFT
35
35
40
50
70
80

The report of the VA audiology consultation shows the Veteran 
complained of decreased understanding in noise.  He had a 
history of military and industrial noise exposure.  He denied 
medical ear problems.  He reported bilateral high-pitched 
tinnitus.  Examination showed that, bilaterally, the external 
auditory meatus was clear, tympanometry was within normal 
limits, and reflexes were present.  A handicapping degree of 
sensorineural hearing loss was documented.  The diagnosis was 
bilateral sensorineural hearing loss, moderate to severe.  
Speech discrimination ability was 82 percent in both ears.  
Amplification was recommended.  

Conclusion

As a lay witness, the Veteran is competent to report noise 
exposure during service.  However, he does not have the 
medical experience and training to link the current hearing 
loss and tinnitus to the noise he heard during service.  
38 C.F.R. § 3.159(a) (2008); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  In this case, there is no competent 
medical evidence connecting the current disability to 
service.  There are medical reports, made during service, 
that show the Veteran's hearing was within normal limits.  
This is competent medical evidence showing that the noise 
exposure in service did not result in a hearing loss 
disability.  Further, evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In this case, almost 40 years passed between service 
with normal findings on the April 1965 examination and the 
abnormal findings in March 2005.  The normal findings in 
service and the passage of many years without a documented 
medical complaint forms the preponderance of evidence in this 
case, and that preponderance of evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


